DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Thomas E. Brown (Reg. #44,450) on August 18, 2022.
The application has been amended as follows: 
Claim 2, Lines 2-4, “the outer shroud includes a contact inner circumferential surface that faces in the radial inner direction and extends from a radially inner end of the first end surface to the second side,” have been canceled. 
The above amendment has been made to resolve a 35 U.S.C. 112(b) issue wherein the recited limitations are repeated of what is already present in the amended portion of Claim 1. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Applicant’s arguments, see Pg. 10-11 of the response, filed June 28, 2022, are found to be persuasive. In particular, the closest prior arts, Sasaki et al. (US 2004/0253095 A1) and Groenendaal (US 4,900,223 A) do not expressly teach the engagement groove located further in the radially outer direction with respect to the axis than the contact inner circumferential surface as claimed. In arguments, Applicant cites paragraph [0056] of the Specification to note the disclosed embodiment helps counteract moments acting on the vane. The combination of Sasaki-Groenendaal would not necessarily result in such a relative radial positioning (see positioning of 24 in Figure 13 of Sasaki compared to the end on the right). At best, the groove would end up being located at or inward of the contact inner circumferential surface. Furthermore, the claimed positioning does not appear to be merely a matter of design choice since one of ordinary skill would recognize the positioning would affect the performance with respect to counteracting moments. In other words, a structure having a different relative position would perform differently than Applicant’s claimed invention. Therefore, Claim 1 is considered allowable in view of the art of record. 
Claims 2-8 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745